internal_revenue_service number release date index number ----------------------------- ---------------------------------- -------------------------- ----------------------------- --------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-138578-11 date date legend taxpayer cfc country a year dear --------------- ----------------------------- ---------------------- ------------------------ ---------------------- --------- ------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting a ruling granting taxpayer permission to revoke an election made under sec_1_954-2 with respect to its controlled_foreign_corporation cfc the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below facts taxpayer is a large_corporation headquartered in the united_states it operates outside the united_states in various foreign countries including in country a where cfc is plr-138578-11 located taxpayer is the controlling u s shareholder of cfc cfc uses the u s dollar as its functional_currency in year taxpayer made an election under sec_1_954-2 on behalf of cfc in the interest of administrative convenience specifically at the time of the election cfc did not have the systems in place that are necessary to appropriately track transactions generating currency gain_or_loss as a result of the election net foreign_currency losses of cfc are taken into account to determine taxpayer’s foreign_personal_holding_company_income fphci but net foreign_currency gains cannot qualify for the business needs exception in sec_1_954-2 and are therefore fphci because of significant changes of circumstances that have occurred since the year election taxpayer now wants to revoke the election these changes of circumstances reflect changes in cfc’s business operations and its ability to track foreign_currency_transactions taxpayer believes that the business needs exception under sec_1_954-2 will likely allow it to exclude a significant portion of cfc’s sec_988 foreign_currency gains and losses from the calculation of fphci volatility in the foreign_currency markets has increased dramatically in recent years because of the increasing volatility of currency values and the significant number of non-functional currency_transactions entered into by cfc taxpayer has undertaken a foreign_currency hedging program across certain of its regional operating centers to manage the risks associated with certain of its non-functional currency exposures to better match cfc’s non-functional currency exposures taxpayer is moving the hedging program for cfc’s region to cfc in as a result of taxpayer moving the regional hedging program to cfc cfc now has better methods of tracking data associated with hedging operations than it did in year including the ability to track currency gains and losses for purposes of the business needs exception under sec_1_954-2 rulings requested taxpayer requests permission to revoke the election under sec_1_954-2 that it made with respect to cfc law code sec_951 requires a united_states_shareholder of a cfc to include in gross_income its pro_rata share of the cfc's subpart_f_income for the taxable_year code sec_952 defines subpart_f_income to include among other things foreign_base_company_income code sec_954 defines foreign_base_company_income to include fphci plr-138578-11 code sec_954 provides that fphci includes the excess of foreign_currency gains over foreign_currency losses as defined in sec_988 attributable to any sec_988 transactions unless the transaction is directly related to the business needs of the cfc code sec_988 provides generally that any foreign_currency_gain_or_loss attributable to a sec_988 transaction shall be computed separately and treated as ordinary_income or loss code sec_988 defines foreign_currency_gain as any gain from a sec_988 transaction to the extent such gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date code sec_988 defines foreign_currency_loss as any loss from a sec_988 transaction to the extent such loss does not exceed the loss realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_1_954-1 provides generally that a net_loss in any category of fphci may not reduce income in any other category of fphci sec_1_954-2 provides that foreign_currency_gain_or_loss directly related to the business needs of the cfc is excluded from fphci generally foreign_currency_gain_or_loss is directly related to the business needs of a cfc if it falls within one of three categories of foreign_currency_transactions certain transactions or property related to the business activities of the cfc certain gains and losses from bona_fide hedging_transactions or transactions in dealer_property foreign_currency gains or losses that fall within the general definition of fphci under sec_954 will be excluded from fphci if the business needs exceptions is met sec_1_954-2 provides that a u s shareholder can elect to include in its computation of fphci the excess of foreign_currency gains over losses or the excess of foreign_currency losses over gains attributable to any sec_988 transaction except gains or losses treated as capital_gain or loss under sec_988 thus the general_rule of sec_1_954-1 that net foreign_currency losses may not reduce income in any other category of fphci would not apply if the cfc has made this election because the regulations specifically provide that the excess of foreign_currency losses over foreign_currency gains may reduce other categories of fphci sec_1_954-2 provides that an election under sec_1 g i is effective for the taxable_year of the cfc for which it is made and all subsequent years of such cfc unless revoked by or with the consent of the commissioner plr-138578-11 analysis as a u s shareholder of cfc taxpayer must include in gross_income its pro_rata share of cfc’s subpart_f_income for the taxable_year including its fphci since taxpayer made an election on behalf of cfc under sec_1_954-2 cfc is subject_to the terms of that election for purposes of calculating its fphci therefore in the absence of consent being granted to revoke the sec_1_954-2 election made by taxpayer cfc must include its net foreign_currency gains as fphci without application of any of the exceptions to inclusion of the gains as fphci that might otherwise apply ruling based upon the facts submitted permission is granted for taxpayer to revoke the election under sec_1_954-2 the revocation is effective for the taxable_year of taxpayer in which this letter_ruling is dated additionally taxpayer is prohibited from making a new election under sec_1_954-2 until the sixth taxable_year following the taxable_year for which the revocation is first effective no opinion is expressed about whether the business needs exception is satisfied in this case this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to taxpayer's representatives sincerely jeffery g mitchell chief branch international
